UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2014 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-53800 SMSA Crane Acquisition Corp. (Exact name of registrant as specified in its charter) Nevada 27-0984742 (State or other jurisdiction of (I.R.S. Empl. Ident. No.) incorporation or organization) 1172 South Dixie Highway, Suite 335, Coral Gables, FL 33146 (Address of principal executive offices, Zip Code) (787) 685-5046 (Registrant’s telephone number, including area code) (Former Name, Former Address and Former Fiscal Year if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [ ] Accelerated Filer[ ] Non-Accelerated Filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X ] No [] The number of shares outstanding of each of the issuer’s classes of common equity, as of May 6, 2014 is as follows: Class of Securities Shares Outstanding Common Stock, $0.001 par value SMSA CRANE ACQUISITION CORP. UNAUDITED FINANCIAL STATEMENTS MARCH 31, 2 PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements (unaudited) Balance Sheets as of March 31, 2014 (unaudited) and December 31, 2013 3 Statements of Operations for the three months ended March 31, 2014 and 2013 (unaudited) 4 and for the period August 1, 2007 (date of bankruptcy settlement) to March 31, 2014. Statements of Cash Flows for the three months ended March 31, 2014 and 2013 (unaudited) 5 and for the period August 1, 2007 (date of bankruptcy settlement) to March 31, 2014. Statement of Stockholders Equity (Deficit) for the period August 1, 2007 (date of bankruptcy settlement) to March 31, 2014 (unaudited) 6 Notes to Financial Statements (unaudited) 7 Forward - Looking Statements 13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II – OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 19 SIGNATURES AND CERTIFICATIONS 21 2 PART I—FINANCIAL INFORMATION SMSA Crane Acquisition Corp. (Development Stage Company) Balance Sheets March 31, December 31, (unaudited) ASSETS Current Assets Cash on hand and in escrow (unrestricted) $ $ Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable and accrued expenses $ $ Due to principal stockholder - related party Total Liabilities Stockholders' Equity (Deficit) Preferred stock - $0.001 par value 10,000,000 shares authorized. No shares issued and outstanding - - Common stock - $0.001 par value. 100,000,000 shares authorized. 11,018,848 shares and 10,000,005 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders’ Equity (Deficit) $ $ The accompanying notes are an integral part of these unaudited financial statements 3 SMSA Crane Acquisition Corp. (a development stage company) Unaudited Statements of Operations Period from August 1, 2007 (date of bankruptcy settlement) Three Months Ended through March 31, March 31, March 31, Revenues $
